Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20103901F
Release Date: 10/1/10
CC:TEGE:FS:MABAL:MLenius
POSTF-122161-10
UIL: 117.00-00; 127.00-00; 132.03-00
date:
to:
from:

subject:

July 27, 2010
-------------------------, EO Revenue Agent
Area Counsel (Mid-Atlantic)
(Tax Exempt & Government Entities)

---------------------------------: Graduate Level Tuition Waivers as Taxable Fringe Benefits
In a memorandum dated April 28, 2010, you requested advice regarding the above
issue. This advice may not be used or cited as precedent in other cases. This
writing may contain privileged information. Any unauthorized disclosure of this
writing may have an adverse affect on privileges, such as the attorney-client
privilege. If disclosure becomes necessary, please contact this office for our
views.
ISSUE
Whether graduate level tuition waivers provided by an educational institution to its
employees qualify for exclusion from gross income or constitute a taxable fringe benefit.
SUMMARY CONCLUSION
Under I.R.C. § 127(a), graduate level tuition waivers provided by an educational
institution to its employees are excludable in an amount of up to $5,250 per calendar
year if the tuition waivers are provided as part of an educational assistance program
described in I.R.C. § 127(b). Any tuition waiver or reduction provided in excess of this
amount is a taxable fringe benefit for income tax purposes, unless the education is
necessary for the employee to maintain or acquire skills necessary for their current
employment or the education meets an express requirement by their employer, law or
regulations, status or rate of compensation and thus would qualify as a deductible
business expense under I.R.C. § 162 had the employee paid the tuition himself.
FACTS

POSTF-122161-10

2

---------------------------------------------adopted a Graduate and Post Graduate Tuition
Benefits Program (the “program”) which offers faculty, regular, full-time staff and limited
service employees the opportunity to advance their personal and professional
development by providing tuition assistance for courses, including several graduate
level courses. The program is available to employees who have completed at least one
year of full-time employment with ------. After one year of full-time employment, the
employee can receive a waiver benefit of 50% of the cost of tuition. After two years of
continuous full-time employment, the employee can receive a waiver benefit of 100% of
the cost of tuition. An employee receiving graduate level tuition waivers must complete
an Employee Waiver Contract which stipulates that he or she will reimburse -------if the
employee leaves ------ employment within one year of completion of the graduate
coursework.
LAW AND ANALYSIS
I.R.C. § 117(d) Qualified Tuition Reduction
A tuition waiver for graduate level courses offered to employees of an educational
institution, as described in I.R.C. § 170(b)(1)(A)(ii), is excludable as a qualified tuition
reduction only if the recipient of the waiver is a graduate student engaged in teaching or
research activities for the institution. I.R.C. § 117(d) provides that any qualified tuition
reduction is excludable from gross income. A qualified tuition reduction is the amount of
any reduction in tuition provided to an employee of an education institution for education
below the graduate level at such organization. I.R.C. § 117(d)(2). However, in the case
of graduate students who are engaged in teaching or research activities at the
educational institution, tuition reduction for graduate level education is considered a
qualified tuition reduction. I.R.C. § 117(d)(5). In PLR 9040045, 1990 WL 700556, this
section was interpreted narrowly to apply only to teaching and research assistants who
are graduate students and not faculty or staff engaged in research or teaching.
Therefore, any tuition reductions or waivers for graduate level courses given by -------to
its employees are not excludable under I.R.C. § 117 unless those employees are
graduate students acting as teaching or research assistants for ------.
I.R.C. § 127 Educational Assistance Programs
Amounts paid or expenses incurred by an employer for educational assistance to an
employee are not includable in the employee’s gross income, as long as the assistance
is part of an educational assistance program as defined by § 127(b). I.R.C. § 127(a).
Educational assistance is defined as (A) payment by the employer of expenses incurred
by or on behalf of an employee for the education of an employee; and (B) the provision,
by an employer, of courses of instruction for such employee. I.R.C. § 127(c). An
educational assistance program is a separate written plan for the exclusive benefit of its
employees. I.R.C. § 127(b)(1). The plan must not discriminate in favor of highly
compensated employees, and no more than 5% of the amounts paid or incurred by the
employer may be provided for the class of individuals who are shareholders or owners

POSTF-122161-10

3

holding more than 5% of the stock or interest. I.R.C. § 127(b)(2-3). The plan may not
offer alternative benefits to employees who choose not to partake in the educational
assistance. I.R.C. § 127(b)(4). Finally, the program need not be funded and
reasonable notification must be provided to eligible employees. I.R.C. § 127(b)(5-6).
An employee can exclude up to $5,250 from gross income of educational assistance as
defined under this section. I.R.C. § 127(a)(2). Any education assistance furnished to
an employee that is greater than $5,250 per year must be included as taxable income.
Assuming the tuition waiver program at -------meets the requirements of an educational
assistance program listed above, it should qualify for an exclusion of up to $5,250 under
I.R.C. § 127, even for graduate level education. Prior to amendment in 2001,
educational assistance under this section did not include payment for “any graduate
level course of a kind normally taken by an individual pursuing a program leading into
law, business, medical, or other advanced academic or professional degree.” For
courses beginning after 12-31-2001, educational assistance is excludable for graduate
programs. Therefore, the graduate level educational assistance provided by the
educational institution employer is excludable up to $5,250 as long as the courses
began after 12-31-2001 and the educational assistance program meets the
requirements in I.R.C. § 127(b).
Both §§ 127 and 117 can be applied to exclude from an employee’s income funds paid
out for an employee’s education, and tuition waived for an employee of an educational
institution. I.R.C. § 127(c)(6) states that this section shall not be construed to affect the
deduction or inclusion in income of amounts which are paid or incurred, or received as
reimbursement under §§ 117, 162 or 212. In addition, I.R.C. § 127’s definition of
educational assistance includes courses provided directly by the employer, as an
educational institution would do in the case of tuition reduction or waiver.
Treas. Reg. § 1.127-1(a) provides that
[t]he gross income of an employee does not include—(a) Amounts paid to,
or on behalf of the employee under a qualified educational assistance
program as described in § 1-127.2, or (b) The value of education provided
to the employee under such a program.
Treas. Reg. § 1.127-2(c)(4) provides that
[e]ducation paid for or provided under a qualified program may be
furnished directly by the employer, either alone or in conjunction with other
employers, or through a third party such as an educational institution.
Education is not limited to courses that are job related or part of a degree
program.
A tuition reduction or waiver offered by an educational institution to its employees may
be excludible under § 127 even if it is not excludible under § 117. For example, in

POSTF-122161-10

4

P.L.R. 9616014, 1996 WL 188048, the Service stated that a tuition reduction for
graduate-level courses paid by a university to faculty by reason of the employeremployee relationship was not a “qualified” tuition reduction for tuition below the
graduate level and would be includible in gross income “unless excluded by some other
provision, e.g., expired section 127.”
Finally, the legislative history of § 127 gives no indication that educational institution
employers are precluded from offering qualifying educational assistance programs even
where they waive tuition rather than paying out funds for their employee’s education.
The stated purpose for the exclusion under § 127 is two-fold: (1) to increase the levels
of education and training in the workforce and (2) to eliminate the potential complexity of
determining whether training and education benefits provided by an employer constitute
job-related expenses that are deductible by the employee. S. REP. 102-300, at 3
(1992). Neither of the stated purposes for the exclusion under I.R.C. § 127 indicate any
reason why educational institution employers would not be included as beneficiaries of
this exclusion. In 1999, the Senate pushed to include graduate education in the § 127
exclusion, stating that employers benefit substantially from the approximately one
million persons per year participating in employer educational assistance programs.
S. REP. NO. 106-54, at 51 (1999). It appears that Congress intended to support all
educational assistance programs under § 127 and not just those offered by noneducational institution employers.
We note that there are some significant distinctions between §§ 117(d) and 127. For
example, § 117(d) encompasses scholarships provided to the spouse and dependents
of the employee who are not themselves employees and to retired employees. Only the
employee, not the employee’s dependents, can obtain the benefits of § 127. See
§ 127(c)(2). However, § 127 can apply to self employed individuals. A § 127 plan must
be a separate plan in writing, (see §127(b)(1)); reasonable notification of the plan must
be made to eligible employees (see § 127(b)(6)); and the plan cannot offer the
employee a choice between educational benefits and includable compensation (see
§ 127(b)(4)). Thus, not every tuition reduction agreement provided by an educational
institution to its employees will meet the requirements of an educational assistance
program under § 127.
I.R.C. § 132 Certain Fringe Benefits
The Code provides that amounts paid or expenses incurred by an employer for
education or training provided to an employee which are not excludable under § 127
shall be excluded from gross income if (and only if) the payments constitute a working
condition fringe. I.R.C. § 132(j)(8). Because I.R.C. § 127 allows only for an exclusion of
up to $5,250 per year, I.R.C. § 132(j)(8) may allow for any educational assistance above
that amount to be excluded from the employee’s gross income. A working condition
fringe benefit is any property or services provided to an employee to the extent that, if
the employee had paid for it, the payment would be allowable as a deduction under
I.R.C. §§ 162 or 167. I.R.C. § 132(d).

POSTF-122161-10

5

Generally, expenditures for education are deductible under § 162 if the education
(1) maintains or improves skills required by an individual in his employment, trade or
business; or (2) meets the express requirements of the individual’s employer, law or
regulations, status or rate of compensation. Treas. Reg. § 162-5(a). Educational
expenses are not deductible if they are incurred to meet minimum educational
requirements for the individual’s current position or to qualify the individual for a new
trade or business. Treas. Reg. § 1.162-5(b).
In Chief Counsel Advice 200231016, 2002 WL 1773839, the Service considered these
authorities along with the enactment of I.R.C. § 132(j)(8) and determined that tuition
reductions provided for graduate level education by an educational institution employer
that do not qualify for exclusion under § 117(d) cannot be excluded as a working
condition fringe benefit under § 132.
However, if the tuition reductions qualify as educational assistance program benefits
(including graduate level classes) that can be excluded under § 127 up to the $5,250
cap, then the excess amount over the $5,250 cap could be excluded as a working
condition fringe under § 132, if it meets the requirements of that section. The
regulations under § 1.132 provide that, “if the amounts paid by the employer are for
education relating to the employee’s trade or business of being an employee of the
employer so that, if the employee paid for the education, the amount paid could be
deducted under section 162, the costs of the education may be eligible for exclusion as
a working condition fringe.” Treas. Reg. § 1.132(f)(1) (emphasis added). Although
tuition reduction for graduate education would not qualify for exclusion under I.R.C.
§ 117(d), in the specific case where the tuition reduction meets the requirements for
exclusion under § 127, and amounts exceeding the $5,250 cap qualify as a working
condition fringe benefit, such amounts would be excludible. This result would be
consistent with I.R.C. § 132(j)(8) and Treas. Reg. § 132-1(f)(2), which provides that:
[i]f another section of Chapter 1 of the Internal Revenue Code of 1986
provides an exclusion from gross income based on the cost of the benefit
provided to the employee and, such exclusion is a limited amount, section
132 and the regulations thereunder may apply to the extent the cost of the
benefit exceeds the statutory exclusion (such as in the case of educational
assistance plans under section 127) (language added).
This regulation is very similar to the exclusion allowed by I.R.C. § 132(j)(8); in fact,
I.R.C. § 132(j)(8) reinforces this principle. In enacting I.R.C. § 132(j)(8), Congress
explained that:
[t]he provision clarifies that, to the extent employer-provided educational
assistance is not excludable under section 127 because it exceeds the
maximum dollar limitation or because of the limitation on graduate-level
courses, it may be excludable from income as a working condition fringe

POSTF-122161-10

6

benefit (132(d)), provided the requirements of that section are otherwise
satisfied.
H.R. REP. 101-247, at 1172 (1989).
However, § 132(l) does not allow for exclusion of fringe benefits for which the tax
treatment is expressly provided in any other section of the Code. I.R.C. § 132(l).

Treas. Reg. § 1.132-1(f)(1) provides that
[i]f the tax treatment of a fringe benefit is expressly provided for in another
section of Chapter 1 of the Internal Revenue Code of 1986, section 132
and the applicable regulations (except for section 132(e) and the
regulations thereunder) do not apply to such fringe benefit. For example,
. . . because section 117(d) applies to tuition reductions, the exclusions
under section 132 do not apply to free or discounted tuition provided to an
employee by an organization operated by the employer, whether the
tuition is for study at or below the graduate level. Of course, if the
amounts paid by the employer are for education relating to the employee’s
trade or business of being an employee of the employer so that, if the
employee paid for the education, the amount paid could be deducted
under section 162, the costs of the education may be eligible for exclusion
as a working condition fringe.
Additionally, the House Report for the Deficit Reduction Act of 1984, which enacted
§ 132, indicates that § 132 is not applicable if another code section provides rules for
the “general type of benefit” at issue. H.R. REP. 98-432 (II), at 1608 (1984).
However, § 117(d) does not apply in this particular case because § 117(d) applies only
to “qualified tuition reductions”. The arrangements in this case are not “qualified tuition
reductions” as defined in § 117(d)(2) because this arrangement provides for education
at the graduate level. Instead, the benefit provided may be an educational assistance
program under § 127, as long as it meets the additional requirements imposed by
§ 127(b). As noted above the regulations state that those amounts that exceed the cap
of § 127 can be deducted as a working condition fringe as long as the educational
assistance meets the requirements of § 127 and would qualify as a working condition
fringe under § 132. While § 132 cannot be used to exclude graduate level tuition
reductions that fail the requirements of §§ 117(d) and 127, educational assistance
(including graduate level classes) that would qualify for exclusion under § 127 but for
the statutory cap of $5,250 can be excluded as a working condition fringe if the
assistance meets the requirements of §§ 127 and 132.

POSTF-122161-10

7

CONCLUSION
Graduate level tuition waivers are not excludible under I.R.C. § 117(d) unless the
employees are graduate students working as research or teaching assistants. On the
other hand, graduate level tuition waivers are excludible under I.R.C. § 127 up to $5,250
per year, provided the program meets the requirements in I.R.C. § 127(b). Finally,
graduate level tuition waivers which exceed the limitations of I.R.C. § 127 may be
excludible under I.R.C. § 132 as long as the courses are part of an educational
assistance program under § 127 and the tuition would be deductible under § 162 if the
employees paid it themselves.

Joseph W. Spires
Area Counsel (Mid-Atlantic)

By: _____________________________
Marissa Lenius
Law Clerk
(Tax Exempt & Government Entities)

